Exhibit 99.2 Mesoblast Limited ABN 68 Notice of Annual General Meeting and Explanatory Memorandum For the Annual General Meeting of the Company to be held at: Time: 3.00pm (Melbourne time) Date: Tuesday, 22 November 2016 Place: Deloitte Level 11, 550 Bourke Street, Melbourne, Victoria Australia THIS IS AN IMPORTANT DOCUMENT If you are in doubt as to what to do with this document please immediately see your legal adviser, ﬁnancial adviser or stockbroker. Mesoblast Limited – Notice of Annual General Meeting 20161 Mesoblast Limited ABN 68 Notice of Annual General Meeting Notice is given that the Annual General Meeting (AGM) of the shareholders of Mesoblast Limited (ABN 68 ) (the Company or Mesoblast) will be held at Deloitte, Level 11, 550 Bourke Street, Melbourne, Victoria, Australia on 22 November 2016 at 3pm (Melbourne time) for the purpose of considering and, if thought ﬁt, passing the resolutions set out below.
